DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species A-B, as set forth in the Office Action dated November 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-B is withdrawn. Claim 12 , directed to nonelected Species A2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 and 22-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a method of manufacturing an anode, comprising:
receiving an alkali metal foil; 
receiving a porous current collector foil having first and second opposing sides and a webbed structure defining openings each having a volume; and 
laminating the alkali metal foil and porous current collector foil together at the first side of the porous current collector, wherein the laminating includes forming extruded portions of the alkali metal foil that extend through the openings from the first side to the second side and that substantially fill the volumes of the openings.
The closest prior art is considered to be Rogren (US PGPub 2018/0034038) in view of Matsumoto et al. (WO 2020/054081, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Rogren discloses in Fig. 1 a method of manufacturing an anode (12) ([0038], [0043], [0050]), comprising:
receiving an anode composition portion (20) ([0050]);
receiving a porous current collector foil (25) having first and second opposing sides and a webbed structure defining openings each having a volume ([0043], [0050]);
forming the anode composition portion (20) and porous current collector foil (25) together at a first side of the porous current collector (25), wherein the forming includes forming extruded portions of the anode composition portion (25) that extend through the openings from the first side to the second side and that substantially fill the volumes of the openings ([0056], [0066]).
The Examiner notes that Rogren is not particularly limited regarding the material of the anode composition portion (20) so long as it is a flowable material that can be extruded into the openings of the porous current collector foil (25) ([0019], [0043], [0065]).
For example, Rogren discloses wherein the anode composition portion (20) may be formulated to be a highly flowable powder or by tape-casting sheets of ceramic powders suspended in an organic vehicle or medium ([0065]-[0068]).
However, Rogren does not disclose wherein the anode composition portion is specifically an alkali metal foil and consequently does not disclose laminating the alkali metal foil and porous current collector together at the first side of the porous current collector, wherein the laminating includes forming extruded portions of the alkali metal foil that extend through the openings from the first side to the second side and substantially fill the volumes of the openings. 
Matsumoto teaches a method of manufacturing an anode, comprising: laminating an anode composition portion to a current collector foil, wherein the anode composition portion may be an alkali metal foil ([0063]-[0064]).
However, it would not have been obvious to one of ordinary skill in the art to utilize an alkali metal foil, as taught by Matsumoto, as the anode composition portion of Rogren, as such was neither taught nor suggested as being a flowable material and consequently the skilled artisan would not have had reasonable expectation that such could successfully can be extruded into the openings of the porous current collector foil of Rogren, as desired by Rogren. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “laminating the alkali metal foil and porous current collector foil together at the first side of the porous current collector” in combination with all of the other limitations taken as a whole.
	Claims 2-13 and 22-40 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Woo et al. (US PGPub 2018/0019477, cited on the IDS dated February 27, 2020) discloses in Figs. 1-2 a method of manufacturing an anode comprising:
receiving an alkali metal foil (200) ([0027], [0033]);
receiving a porous current collector foil (100) having first and second opposing sides and a webbed structure defining openings (110) each having a volume ([0027]); and 
laminating the alkali metal foil (200) and porous current collector foil (100) together at the first side of the porous current collector (100) ([0033]).
However, Woo does not disclose wherein the laminating includes forming extruded portions of the alkali metal foil that extend through the openings from the first side to the second side and that substantially fill the volumes of the openings.
Specifically, Woo discloses that by using the porous current collector (100) comprising openings (110) each having a volume, precipitation and elimination reactions of lithium dendrite are induced to occur inside the openings (110) of the porous current collector (100), thereby suppressing volume expansion of a cell ([0028]).
Consequently, it would not have been obvious to one of ordinary skill in the art to substantially fill the volumes of the openings with extruded portions of the alkali metal foil of Woo, as called for in the claimed invention, as such would remove the volume available for precipitation and elimination reactions of lithium dendrite to occur, as desired by Woo in order to suppress volume expansion of a cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 11, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 13, 2022